DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 11/16/2021, with respect to claims 1, 3, 6 and 8-10 rejected under 35 USC 112 (b)  have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 112(b) of claims 1, 3, 6 and 8-10 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-9 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 3-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140276499 A1 (Locke et al.), hereinafter Locke.
Regarding claim 1, Locke teaches a backflow prevention device (Fig. 2) comprising: a reservoir (103) defining a space to store dregs therein (Abstract), wherein the dregs are defined as liquid containing solids; 
an inflow unit (Locke Annotated Fig. 2) having an inlet hole (104) formed therein, and defining a path to allow the dregs to move through the inlet hole into the reservoir (Locke Annotated Fig. 2); 
a discharge unit (Locke Annotated Fig. 2) having an outlet hole (105) formed therein, and defining a path to allow air in the reservoir to be discharged through the outlet hole [0019]; and 
a barrier unit (at least 132 and 134) provided in the reservoir to change a flow direction of at least either of the dregs and or the air at least once and thereby prevent the dregs from flowing into the discharge unit [0033], 
wherein the barrier unit comprises a first barrier part (Locke Annotated Fig. 2), the inflow unit is formed to pass through the first barrier part (Locke Annotated Fig. 2) so that the first barrier is radially formed around the inflow unit, as the inflow unit is cylindrical and the barrier unit surrounds it, and the first barrier part is formed from an outside of the inflow unit towards an inside of the reservoir (Locke Annotated Fig. 2).

    PNG
    media_image1.png
    1205
    719
    media_image1.png
    Greyscale

Locke Annotated Fig. 2

Regarding claim 3, Locke teaches the backflow prevention device of claim 1.
Locke further teaches the first barrier part is inclined in a dreg falling direction (Fig. 2).

Regarding claim 4, Locke teaches the backflow prevention device of claim 1.


Regarding claim 5, Locke teaches the backflow prevention device of claim 1.
Locke further teaches the barrier unit further comprises: 
a second barrier part (Locke Annotated Fig. 2) part. The second barrier part is positioned from the wall of the reservoir to the outside of the inflow unit and is therefore considered to be formed from the inside of the reservoir towards the outside of the inflow unit; and a third barrier (Locke Annotated Fig. 2) part formed from the outside of the inflow unit towards the inside of the reservoir, wherein the second barrier part is provided between the first barrier part and the third barrier part (Locke Annotated Fig. 2).

Regarding claim 6, Locke teaches the backflow prevention device of claim 5.
Locke further teaches at least any one of the first barrier part, the second barrier part and the third barrier part is inclined in the dreg falling direction (Locke Annotated Fig. 2).

Regarding claim 11, Locke teaches the backflow prevention device of claim 1.
Locke further teaches the discharge unit (Locke Annotated Fig. 2) is coupled to a power unit (108) to suck air from an inside of the reservoir [0022].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of US 20110265889 A1 (Tanaka et al.), hereinafter Tanaka.
Regarding claim 12, Locke teaches the backflow prevention device of claim 1.

Tanaka teaches a collection device (Fig. 5 and 6) which is in the same field of endeavor and seeks to solve the same problem of collecting bodily waste; the discharge unit (53) is coupled to a power unit (55) to suck air from an inside of the reservoir (Abstract); and wherein the discharge unit comprises a filter member (7) to filter the air, specifically on the exhaust side of the suction pump [0068].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collection device of Fontanili with the filter of Tanaka to allow for automatic evacuation of the collected waste [Tanaka 0001].

Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Reasons for allowability are discussed in prior actions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 






/HANS KALIHER/Examiner, Art Unit 3781    

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781